DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 06/21/2021 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 6 and 7
Withdrawn claims: None
Previously cancelled claims: None
Newly cancelled claims: 1-5
Amended claims: 6 and 7
New claims: 8-11
Claims currently under consideration: 6-11
Currently rejected claims: 6-11
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al. (U.S. 2010/0040728 A1) in view of Ueno (JP P3173805).
Regarding claim 6, Henderson et al. discloses a method for producing a reduced-calorie fruit juice, the method comprising treating a sucrose-containing fruit juice that has a cloudy color tone and rich feeling with fructosyl transferase ([0002], [0003], [0005], [0035], where orange juice exhibits the claimed color tone/feeling).
Henderson et al. does not explicitly disclose the enzyme as being a crude enzyme preparation or having substantially no pectinase activity.
However, Ueno discloses a crude fructosyl transferase preparation ([0027]).
It would have been obvious to one having ordinary skill in the art perform the method of Henderson et al. with the enzyme preparation of Ueno. Henderson et al teaches that fructosyltransferase may be derived from Aureobasidium pullulans ([0043]). Ueno indicates that the crude fructosyl transferase preparation is obtained from Aureobasidium pullulans ([0027]). As such, the use of the crude fructosyl transferase preparation taught in Ueno in the method of Henderson et al. would be obvious.
As for the pectinase activity, MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” The present specification admits that the crude fructosyl transferase preparation of Ueno has substantially no pectinase activity ([0030], [0037]-[0039]). Thus, incorporation of the crude fructosyl transferase preparation taught in Ueno into the method of Henderson et al. would result in the crude fructosyl transferase preparation having substantially no pectinase activity, thus rendering the claim obvious.
Regarding claim 7, Henderson et al. discloses a method for reducing the calories of fruit juice, the method comprising treating a sucrose-containing fruit juice that has a cloud color tone and rich feeling with a fructosyl transferase, thereby producing a fructooligosaccharide from sucrose contained in the fruit juice ([0002], [0003], [0005], [0035], where orange juice exhibits the claimed color tone/feeling).
Henderson et al. does not explicitly disclose the enzyme as being a crude enzyme preparation or having substantially no pectinase activity.
However, Ueno discloses a crude fructosyl transferase preparation ([0027]).
It would have been obvious to one having ordinary skill in the art perform the method of Henderson et al. with the enzyme preparation of Ueno. Henderson et al teaches that fructosyltransferase may be derived from Aureobasidium pullulans ([0043]). Ueno indicates that the crude fructosyl transferase preparation is obtained from Aureobasidium pullulans ([0027]). As such, the use of the crude fructosyl transferase preparation taught in Ueno in the method of Henderson et al. would be obvious.
As for the pectinase activity, MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” The present specification admits that the crude fructosyl transferase preparation of Ueno has substantially no pectinase activity ([0030], [0037]-[0039]). Thus, incorporation of the crude fructosyl transferase preparation taught in Ueno into the method of Henderson et al. would result in the crude fructosyl transferase preparation having substantially no pectinase activity, thus rendering the claim obvious.
As for claims 8 and 9, Henderson et al. indicates that from 20-100% of the sucrose in the food product is converted to fructooligosaccharide ([0061]), which renders the claimed range of conversion of 10% or more of the sucrose obvious. The absence of pectinase activity was shown to be an inherent characteristic of the enzyme preparation of Ueno. The use of that enzyme preparation in the method of Henderson et al. would not result in substantial pectinase activity, such that the turbidity of the juice after enzyme treatment would be at least 35% of the turbidity of the juice before the treatment, thus rendering such a claim limitation obvious.
Regarding claim 10, Henderson et al. discloses a method for producing a reduced-calorie fruit juice, the method comprising treating an unclarified sucrose-containing fruit juice with 
Henderson et al. does not explicitly disclose the enzyme as being a crude enzyme preparation or having substantially no pectinase activity.
However, Ueno discloses a crude fructosyl transferase preparation ([0027]).
It would have been obvious to one having ordinary skill in the art perform the method of Henderson et al. with the enzyme preparation of Ueno. Henderson et al teaches that fructosyltransferase may be derived from Aureobasidium pullulans ([0043]). Ueno indicates that the crude fructosyl transferase preparation is obtained from Aureobasidium pullulans ([0027]). As such, the use of the crude fructosyl transferase preparation taught in Ueno in the method of Henderson et al. would be obvious.
As for the pectinase activity, MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” The present specification admits that the crude fructosyl transferase preparation of Ueno has substantially no pectinase activity ([0030], [0037]-[0039]). Thus, incorporation of the crude fructosyl transferase preparation taught in Ueno into the method of Henderson et al. would result in the crude fructosyl transferase preparation having substantially no pectinase activity, thus rendering the claim obvious.
As for claim 11, Henderson et al. indicates that from 20-100% of the sucrose in the food product is converted to fructooligosaccharide ([0061]), which renders the claimed range of conversion of 10% or more of the sucrose obvious. The absence of pectinase activity was shown to be an inherent characteristic of the enzyme preparation of Ueno. The use of that enzyme .
Response to Arguments
Claim Rejections - 35 U.S.C. § 103(a) of claims 6 and 7 over Henderson et al. and Coutel et al.: Applicant’s arguments (Applicant’s Remarks, p. 5, ¶¶4-5) have been fully considered and are persuasive to the extent that the claims as presently amended would not be obvious in view of Henderson et al. combined with Coutel et al. However, upon further consideration, new grounds of rejection are made in view of Henderson et al. combined with Ueno.
The rejections of claims 6 and 7 have been maintained herein.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 6-11 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793